UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC DEWAYNE CAPERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:15-cr-00096-D-1)


Submitted:   July 29, 2016                 Decided:   August 3, 2016


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua B. Howard, GAMMON, HOWARD, ZESZOTARSKI, PLLC, Raleigh,
North Carolina, for Appellant. John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Barbara D. Kocher,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cedric Dewayne Capers pled guilty to one count of being a

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. §§ 922(g)(1), 924 (2012).       At sentencing, the district

court adopted Capers’ presentence report without objection and

established a Sentencing Guidelines range of 63 to 78 months.

Based on Capers’ attempt to rob an individual in relation to his

offense of conviction and on his prior robbery conviction, the

district court imposed an upward variant sentence of 108 months.

On appeal, Capers challenges the substantive reasonableness of his

sentence.   We affirm.

     We review a sentence for reasonableness, applying an abuse of

discretion standard.      Gall v. United States, 552 U.S. 38, 46

(2007).     When   reviewing   the   substantive   reasonableness    of   a

sentence, “we examine the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”    United States v. Gomez-Jimenez, 750 F.3d 370, 383

(4th Cir. 2014) (internal quotation marks and brackets omitted).

Where the sentencing court imposed a variant sentence, we determine

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to the

extent of the divergence from the sentencing range.”                United



                                     2
States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal

quotation marks omitted).

     First, Capers contends that the district court’s decision to

impose an upward variant sentence was substantively unreasonable

because the enhancements to his base offense level sufficiently

accounted for the seriousness of his offense compared to the

average 18 U.S.C. § 922(g)(1) offense.       We disagree.      Not only did

Capers agree to trade firearms with a known drug dealer, but he

also attempted to rob the drug dealer, and the “armed muscle” he

brought to the transaction discharged a firearm at the drug dealer,

striking him twice.     Accordingly, the district court did not abuse

its discretion when it concluded that Capers’ Guidelines range,

even with the sentencing enhancements Capers received, did not

adequately    reflect   the   seriousness   of   the   conduct    underlying

Capers’ offense.

     Second, Capers argues that the district court abused its

discretion by relying on his prior robbery conviction when imposing

the variant sentence.      In support of this argument, Capers cites

United States v. Howard, 773 F.3d 519 (4th Cir. 2015).           We conclude

that Capers’ upward variant sentence is not analogous to the upward

departure sentence at issue in Howard.            First, whereas Capers

sustained his robbery conviction just over four years prior to his

offense of conviction and after reaching the age of majority,

Howard’s     convictions   significantly    predated     his     offense   of

                                    3
conviction and the majority of Howard’s convictions were sustained

while he was a juvenile.   Second, Capers’ prior robbery conviction

was one of several factors that the district court relied upon

when imposing the variant sentence.   Third, and most importantly,

the extent of the variance in Capers’ case, an increase of 30

months from 78 months to 108 months, pales in comparison to the

extent of the departure and the permanence of the life sentence at

issue in Howard.

     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 4